Cite as 2014 Ark. App. 342



                  ARKANSAS COURT OF APPEALS
                                      DIVISION III
                                        CV-13-1105
                                      No.



                                              Opinion Delivered   May 28, 2014

                                         APPEAL FROM THE SALINE
  WILLIAM ROBINSON                       COUNTY CIRCUIT COURT
                               APPELLANT [NO. CV-2010-435]

  V.                                          HONORABLE GRISHAM PHILLIPS,
                                              JUDGE
  MIDFIRST BANK
                                 APPELLEE AFFIRMED


                              RHONDA K. WOOD, Judge

          MidFirst Bank filed a complaint for foreclosure against William Robinson. The

complaint alleged that Robinson stopped making monthly payments on his house.

MidFirst later filed a motion for summary judgment and attached an affidavit of debt to

meet its summary-judgment burden. See Hoosier v. Interinsurance Exch. of Auto. Club, 2014
Ark. App. 120, ___ S.W.3d ___ (explaining both the lower-court standard for granting

summary judgment as well as our standard of review on appeal). Once the burden shifted,

Robinson failed to meet proof with proof by responding with an affidavit of his own or

any evidence that would establish a disputed material fact. See id. After a hearing, the

circuit court granted summary judgment. Robinson appeals, pro se, from that order. We

affirm.

          First, pro se appellants are held to the same standard as those represented by

counsel. Moon v. Holloway, 353 Ark. 520, 110 S.W.3d 250 (2003). Second, we have held
                                Cite as 2014 Ark. App. 342


that we will not consider an issue if the appellant has failed to cite to any convincing legal

authority in support of his argument. Hope Sch. Dist. v. Wilson, 2011 Ark. App. 219, 382
S.W.3d 782. The failure to develop a point legally or factually is reason enough to affirm

the circuit court. Walters v. Dobbins, 2010 Ark. 260, 370 S.W.3d 209. Here, Robinson’s

one-page argument fails to cite any convincing legal authority. He has not developed his

argument in any way; Robinson fails to specify any grounds on which we are to reverse.

We therefore affirm the circuit court’s order.

       Affirmed.

       PITTMAN and HIXSON, JJ., agree.

       William Robinson, pro se appellant.

       Wilson & Associates, PLLC, by: H. Keith Morrison and Samuel S. High, for appellee.




                                              2